         Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


STATE OF CONNECTICUT

Plaintiff,

v.
                                                  No.3:19-cv-01597-VLB
U.S. DEPARTMENT OF HOMELAND
SECURITY; ALEJANDRO MAYORKAS,
in his official capacity as Secretary of
the Department of Homeland Security;
U.S. DEPARTMENT OF STATE; and
ANTONY BLINKEN, in his official
capacity as Secretary of State.

Defendants.



              REPORT OF PARTIES’ RULE 26(f) PLANNING MEETING

       On April 8, 2021, the Court ordered the parties to file, on or before April 22,

2021, “a written statement signed by all counsel of record demonstrating that this

case is exempt from the requirement of filing a form 26(f) report; or (2) a form

26(f) report.” ECF No. 41.

       Defendants maintain that Plaintiff’s case is exempt from the requirement of

filing a form 26(f) report because Plaintiff’s complaint asserts claims under the

Administrative Procedure Act (“APA”), seeking review of alleged “decisions of

administrative agencies.” L.R. 26(f)(3). Defendants assert that Plaintiff has failed

to identify any final agency action, but that if the Court disagrees, no discovery

beyond an administrative record is justified. Fla. Power & Light Co. v. Lorion, 470

U.S. 729, 743-44 (1985).




                                           1
        Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 2 of 17




       Plaintiff disagrees and seeks discovery. Plaintiff has asserted both APA

and constitutional claims, and contends this is not a case falling under Local

Rule 26(f)(3). Plaintiff asserts that even if it had only advanced APA claims, full

discovery would be appropriate to determine the reasoning behind Defendants’

actions precisely because Defendants did not follow the formal administrative

process in promulgating their alleged policies. Plaintiff maintains that discovery

is also appropriate in support of key Plaintiff claims that necessarily go beyond

the administrative record.

       The parties therefore respectfully submit the following 26(f) report:

I. CERTIFICATION

       Undersigned counsel, after consultation with their clients, certify that (a)

they have discussed the nature and basis of the parties' claims and defenses and

any possibilities for achieving a prompt settlement or other resolution of the

case; and (b) they have developed the following proposed case management

plan. Counsel further certify that they have forwarded a copy of this report to

their clients.

II. JURISDICTION

       A. Subject Matter Jurisdiction

       Plaintiffs contend that the Court has subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331. This action arises under the Administrative

Procedure Act, 5 U.S.C. § 706, and the Tenth Amendment of the U.S. Constitution.

       Defendants contend that the Court does not have subject matter

jurisdiction. First, Plaintiff’s claims against DHS are moot because DHS has




                                          2
        Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 3 of 17




issued a policy statement that it will treat Connecticut’s pardons as effective for

purposes of the Pardon Waiver Clause. Second, Plaintiff’s claims against DHS are

barred by the jurisdiction-channeling provisions of the Immigration and

Nationality Act (“INA”), which require that judicial review of questions of law and

fact arising out of removal proceedings is only available through a petition for

review of a final order of removal filed by the noncitizen ordered removed with the

applicable federal court of appeals after exhausting all administrative remedies as

of right. Third, the Court lacks subject matter jurisdiction over Plaintiff’s claims

against the Department of State because they are barred by the doctrine of

consular nonreviewability. Fourth, Plaintiff lacks Article III standing to bring this

challenge.

      Plaintiff argues that: (1) DHS’ new policy constitutes voluntary cessation,

so – as this Court has already ruled – the case is not moot. ECF No. 40 (“Thus the

issue raised by Plaintff appears ripe and not moot.”); (2) Because Plaintiff seeks

forward-looking declaratory and injunctive relief, and explicitly disavows second-

guessing any immigration court or consular decision in any individual case, this

case is justiciable; and (3) Plaintiff – a State, and therefore entitled to special

standing solicitude – has Article III standing because it asserts facts plausibly

showing injuries to its sovereign, quasi-sovereign, and proprietary interests.

      B. Personal Jurisdiction

      Defendants do not contest personal jurisdiction.

III. BRIEF DESCRIPTION OF CASE




                                           3
       Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 4 of 17




      The State of Connecticut brings constitutional and Administrative

Procedure Act claims, seeking relief from Defendants’ alleged policies and

practices of denying immigration benefits to recipients of Connecticut pardons.

      A. Plaintiff’s Summary of Its Claims

      Like every other state, Connecticut grants executive pardons to ex-

offenders who earn a second chance. Those state pardons come with important

entitlements to immigration benefits. For instance: normally, noncitizens

convicted of some crimes would be subject to arrest, detention, and removal. But

the Pardon Waiver Clause of the INA guarantees protection from those sanctions

for immigrants who earn state executive pardons. 8 U.S.C. § 1227(a)(2)(A)(vi).

And, while people convicted of crimes of moral turpitude are generally ineligible

for admission to the United States, federal regulations carve out an exception for

recipients of state executive pardons. 22 CFR § 40.21(a)(5).

      But Connecticut alleges that Defendants have policies and practices of

illegally and unconstitutionally arresting, detaining, and excluding recipients of

Connecticut’s pardons. Connecticut alleges that Defendants – the Department of

Homeland Security (DHS) and its secretary, and the Department of State (DOS)

and its secretary – have applied the law correctly to recipients of executive

pardons from 49 states, but singled out Connecticut and its pardonees for worse

treatment.

      Connecticut’s Amended Complaint states four claims for relief. In Count 1,

Connecticut alleges that Defendants’ policies and practices are “not in

accordance with law,” 5 U.S.C. § 706(2)(A), since they contravene the clear




                                         4
        Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 5 of 17




meaning of existing laws and regulations. In Count 2, Connecticut alleges that the

policies and practices are “arbitrary and capricious,” 5 U.S.C. § 706(2)(A), since,

inter alia, they depart from a long history of settled practice without valid

explanation. In Count 3, Connecticut alleges that the policies and practices

violate State’s prerogatives under the Tenth Amendment. In Count 4, Connecticut

alleges that, by singling out Connecticut and its residents for discriminatory

treatment, Defendants are violating the constitutional principle of equal

sovereignty.

      B. Defendants’ Summary of Their Defenses

      Defendants assert that Plaintiff’s Amended Complaint must be dismissed

because the Court lacks jurisdiction over its claims, supra, and even if

jurisdiction was appropriate, Plaintiff failed to plead any cognizable claim.

      The INA’s Pardon Waiver Clause waives deportability for individuals who

would otherwise be deportable from the United States based solely on a

conviction of certain enumerated categories of criminal offenses if they have

received a full and unconditional pardon granted “by the President of the United

States or by the Governor of any of the several States.” 8 U.S.C. §

1227(a)(2)(A)(vi). The Pardon Waiver Clause does not apply to admissibility

determinations for noncitizens seeking admission to the United States. Per

Department of State regulation, however, inadmissibility due solely to a

conviction for a crime involving moral turpitude is waived if the noncitizen has

received a pardon for that crime by “the President of the United States, by the

Governor of a State of the United States, by the former High Commissioner for




                                          5
        Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 6 of 17




Germany acting pursuant to Executive Order 10062, or by the United States

Ambassador to the Federal Republic of Germany acting pursuant to Executive

Order 10608.” 8 C.F.R. § 40.21(a)(5). This regulation applies to actions by the

Department of State in issuing visas, not determinations of admissibility made by

DHS.

       Despite the plain language of the Pardon Waiver Clause that limits its

applicability to pardons issued by the President or a state Governor, the Board of

Immigration Appeals (“BIA”) has interpreted the clause to cover a broader

category of state pardons. Plaintiff claims that Defendants determined pardons

issued by Connecticut’s Board of Pardons and Parole met the Pardon Waiver

Clause’s criteria until sometime in 2017, when it believes DHS and the

Department of State stopped recognizing Connecticut’s pardons for purposes of

the Pardon Waiver Clause.

       Plaintiff’s claims fail under the APA because it has not alleged or shown

any final agency action to review. Indeed, DHS issued for the first time a

department-wide statement of policy directing that Connecticut’s pardons be

deemed qualifying for the PWC under the BIA’s criteria, and its component

agencies have acted accordingly to dismiss removal proceedings for individuals

with Connecticut pardons for qualifying convictions where those convictions

serve as the sole grounds of deportability. Accordingly, there is no final agency

action adverse to Connecticut.

       Even if there were a final agency action establishing a policy of denying

PWC benefits to Connecticut pardonees, Plaintiff still fails to show that such an




                                         6
        Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 7 of 17




interpretation was not reasonable, much less arbitrary and capricious. The

statute containing the Pardon Waiver Clause and regulation at issue plainly limits

the types of pardons that qualify for waiver of deportability. The Department of

State’s regulation also plainly limits the types of convictions that may be waived

in relation to eligibility for visa issuance.

       Finally, Plaintiff’s Constitutional claims also fail. The Federal Government’s

“power to determine immigration policy is well settled.” Arizona v. United States,

567 U.S. 387, 394 (2012). The fact that the Federal Government’s exercise of

powers exclusively entrusted to it by the Constitution might impact the way the

states might order their operations does not create any Constitutional injury.

State of N.Y. v. Mnuchin, 408 F.Supp.3d 399, 416–17 (S.D. N.Y. Sept. 30, 2019),

appeal pending, No. 19-3962 (2d Cir.).

IV. STATEMENT OF UNDISPUTED FACTS

       Counsel certify that they have made a good faith attempt to determine

whether there are any material facts that are not in dispute. The following material

facts are undisputed:

       A. Under Connecticut’s current pardon system, the state’s sovereign

          power to pardon is vested in a Board of Pardons and Paroles

          established by the state legislature. Connecticut has vested the power

          to pardon in the Board since 1883.

       B. The members and chairperson of Connecticut’s Board of Pardons and

          Parole are appointed by Connecticut’s Governor.

       C. As of April 22, 2021, in Connecticut, the Board of Pardons and Parole




                                            7
        Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 8 of 17




            has sole, unfettered discretion to grant or deny a pardon.

      D. Other than the Board, no official or entity in Connecticut is authorized to

            exercise the State’s sovereign power to pardon.

V. CASE MANAGEMENT PLAN

      A. Initial Disclosures

      Plaintiff proposes that each party will make its initial disclosures by May

15, 2021.

      Defendants maintain that no initial disclosures are appropriate because

Plaintiff’s claims are brought pursuant to the APA. Accordingly, Defendants

assert that if any of Plaintiff’s claims remain following the Court’s ruling on

Defendants’ Motion to Dismiss, a certified administrative record should be the

sole record for resolving Plaintiff’s claims. Defendants therefore propose that any

administrative record be produced within 60 days of the Court’s Order on

Defendants’ motion to dismiss if any claims remain.

      B. Scheduling Conferences

      The parties request a pretrial telephone or video-conference with the Court

before entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

      C. Early Settlement Conference

      The parties certify that they have considered the potential benefits of

attempting to settle the case. Counsel will continue to discuss settlement

possibilities if and when they arise.

      Plaintiff believes that it could be productive for the court to refer the matter

to a magistrate judge for mediation of a possible settlement. But Plaintiff does not




                                           8
          Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 9 of 17




believe that the referral, or any settlement conference, should be grounds for

delaying the discovery schedule and case management plan articulated in this

report.

      Defendants DHS and its Secretary are willing to participate in good faith

mediation with a magistrate judge. Defendants maintain that no discovery is

appropriate in this case, but a stay or appropriate extension of deadlines should

be a precondition to engaging in mediation.

      Defendants Department of State and its Secretary do not believe that

mediation would be productive at this time.

      D. Joinder of Parties, Amendment of Pleadings, and Motions Addressed to
         the Pleadings

      The parties currently do not believe that joinder of additional parties or

further amendment of the pleadings will be required.

      Defendants’ pending Motion to Dismiss will be fully briefed with the April

22, 2021 filing of Defendants’ “Reply” to Plaintiff’s “Opposition.”

      E. Discovery

              a. Recognizing that the precise contours of the case may not be

                 clear at this point in the case, in making the proposals below

                 concerning discovery, the parties have considered the scope of

                 discovery permitted under Fed. R. Civ. P. 26(b)(1). At this time, the

                 parties wish to apprise the Court of the following information

                 regarding the “needs of the case”:

      Plaintiff: Defendants, who claim there was no agency action, cannot evade

discovery by limiting Plaintiff to an administrative record that they deny exists.



                                          9
       Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 10 of 17




Plaintiff must be able to aim discovery at key issues relevant to its claims and

Defendants’ defenses – including, for instance, discovery going to Defendants’

actions towards other states, which are material to Plaintiff’s Equal Sovereignty

claim and to its claim that Defendants’ actions were arbitrary and capricious.

      Defendants: Defendants maintain that no discovery is appropriate because

Plaintiff’s claims are brought pursuant to the APA, and are therefore subject to

Local Rule 26(f)(3). Should any of Plaintiff’s claims survive Defendants’ Motion to

Dismiss, a certified administrative record is the only appropriate information for

production in this case.

             b. Plaintiff anticipates that discovery will be needed on, at a

                minimum, the following subjects:

                   a)      Plaintiff will seek discovery of the full administrative

                   record(s).

                   b)      Plaintiff will seek discovery of instances in which

                   Defendants have implemented their policies and practices,

                   including by arresting, detaining, removing, or excluding

                   immigrants who have received Connecticut pardons.

                   c)      Plaintiff will seek discovery of instances in which

                   Defendants have afforded benefits under the Pardon Waiver

                   Clause and/or 22 CFR § 40.21(a)(5) to immigrants pardoned by

                   states with pardon systems similar or functionally identical to

                   Connecticut’s.

             c. Plaintiff proposes that all discovery, including depositions of




                                          10
Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 11 of 17




        expert witnesses pursuant to Fed. R. Civ. P. 26(b)(4), will be

        commenced by May 1, 2021 and completed by July 31, 2021.

        Defendants maintain that no discovery is appropriate because

        Plaintiff’s claims are brought pursuant to the APA, and are

        therefore subject to Local Rule 26(f)(3). Notwithstanding this

        objection, Defendants assert that three months will not be

        sufficient to complete discovery. Defendants state they are

        unaware at this time of the scope and form of information that

        Plaintiff might seek. Accordingly, if the Court orders discovery,

        Defendants request that the Court set a follow-up conference for

        the purpose of determining a reasonable schedule based on the

        scope of electronically-stored information that Plaintiff will seek.

     d. Discovery will not be conducted in phases.

     e. N/A

     f. Plaintiff anticipates that it will require a total of no more than 10

        depositions of fact witnesses. The depositions will commence by

        June 1, 2021 and be completed by July 31, 2021. Defendants

        maintain that no depositions are appropriate because Plaintiff’s

        claims are brought pursuant to the APA, and are therefore subject

        to Local Rule 26(f)(3).

     g. The parties will not request permission to serve more than 25

        interrogatories.

     h. Neither Plaintiff nor Defendants intends to call expert witnesses




                                  11
Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 12 of 17




        at trial.

     i. N/A

     j. N/A

     k. Plaintiff does not seek damages.

     l. Defendants request that the Court permit additional time to confer

        regarding electronic discovery protocols. Defendants believe that,

        until the Court has resolved the pending Motion to Dismiss, it is

        unclear to what extent electronic discovery will be pursued.

        Defendants maintain that Plaintiff has identified no agency action,

        and that any surviving claims should be resolved exclusively on

        an administrative record. If the Court ultimately disagrees,

        additional time is necessary for the Parties to evaluate to what

        extent electronic discovery will be at issue, and accordingly what

        protocols can be agreed to.

        Plaintiff does not believe more time is necessary, and have

        proposed the following protocol: The parties agree to the

        following procedures for the preservation, disclosure and

        management of electronically stored information: The parties will

        preserve all ESI and accept disclosure of ESI in the form(s) in

        which the information is ordinarily and customarily maintained in

        the usual course of business or, if not reasonably usable in that

        form, as searchable PDF documents. Electronic mail should

        include attachments to the email and indicate to whom the email




                                12
Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 13 of 17




        was addressed and whether it was a reply. Upon request and if

        reasonably available, a party shall make diligent efforts to

        produce any electronically-stored spreadsheet or database in its

        native format (e.g. Microsoft Excel) rather than in PDF format. All

        electronically stored documents created by a word processing

        program are to be produced in the native format, if reasonably

        available, rather than in PDF format. To the extent any ESI is

        preserved only in printed form, such information may be

        produced in PDF format. ESI may be produced on CD-ROM. The

        parties will undertake to search their electronically stored records

        for responsive documents and information by utilizing search

        terms and procedures known by the disclosing party to be

        reasonably calculated to locate responsive documents and

        information.

     m. Undersigned counsel (after consultation with their clients) have

        also discussed the location(s), volume, organization, and costs of

        retrieval of information stored in paper or other non-electronic

        forms. The parties agree to the following procedures for the

        preservation, disclosure and management of such information:

        The parties will preserve all information stored in paper or other

        non-electronic forms and accept disclosure of this information via

        certified mail delivery. The parties will undertake to search their

        paper and non-electronic records for responsive documents and




                                 13
Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 14 of 17




        information by utilizing procedures known by the disclosing party

        to be reasonably calculated to locate responsive documents and

        information. Defendants assert that the scope of discovery

        remains unclear at this stage.

     n. Undersigned counsel have discussed discovery procedures that

        minimize the risk of waiver of privilege or work-product

        protection, including procedures for asserting privilege claims

        after production. The parties agree to the following procedures

        for asserting claims of privilege after production: If any

        information that is clearly marked as being attorney-client

        privileged or subject to work-product protection is disclosed, or if

        information that obviously comprises privileged attorney-client

        communications or attorney work product is disclosed, the party

        to whom it is disclosed will notify opposing counsel and the

        disclosing party will have thirty days to assert the privilege and

        seek the return of the information. The party to whom the

        information is disclosed agrees not to review the information after

        recognizing that a privilege or work- production protection

        applies and further agrees to not duplicate that information or

        further disclose it. Defendants request that the Court permit

        additional time to confer regarding claw-back protocols for

        electronically-stored information once the scope of electronic

        discovery is better understood.




                                 14
        Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 15 of 17




        F. Dispositive Motions

              a. Motions to Dismiss

        The Defendants’ Motion to Dismiss will be fully briefed with the April 22,

2021, filing of Defendants’ “Reply” to Plaintiff’s “Opposition.” Defendants have

requested oral argument for their Motion.

              b. Summary Judgment Motions

        Assuming the completion of all discovery by July 31, 2021, Plaintiff

proposes that the parties file their cross-motions for summary judgment,

including a joint statement of undisputed material facts, on or before August 30,

2021.

        Defendants propose the following deadlines:

        Plaintiff’s summary judgment motion within 30 days of production of the

certified administrative record;

        Defendants’ cross-motion for summary judgment and opposition to

Plaintiff’s summary judgment motion within 21 days of Plaintiff’s motion;

        Plaintiff’s cross-opposition and reply within 21 days of Defendants’ cross-

motion;

        Defendants’ reply within 14 days of Plaintiff’s cross-opposition.

        G. Joint Trial Memorandum:

        The parties anticipate that the case will be resolved through cross-motions

for summary judgment, and no trial will be necessary.

VI. TRIAL READINESS

        The parties anticipate that the case will be resolve through cross-motions




                                          15
       Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 16 of 17




for summary judgment, and no trial will be necessary.

      As officers of the Court, undersigned counsel agree to cooperate with each

other and the Court to promote the just, speedy and inexpensive determination of

this action.

                               Respectfully submitted this 22nd of April, 2021,

                               WILLIAM TONG
                               Attorney General, State of Connecticut

                               MARGARET Q. CHAPPLE (CT # 05550)
                               Deputy Attorney General

                               VANESSA ROBERTS AVERY (CT # 21000)
                               Associate Attorney General

                               By: /s/ Joshua Perry

                               JOSHUA PERRY (CT # 439166)
                               Special Counsel for Civil Rights
                               165 Capitol Avenue Hartford, CT 06106-0120
                               (860) 808-5318
                               Joshua.perry@ct.gov
                               Attorneys for Plaintiff State of Connecticut



                               BRIAN M. BOYNTON
                               Acting Assistant Attorney General,
                               U.S. Department of Justice, Civil Division

                               WILLIAM C. PEACHEY
                               Director, Office of Immigration of Litigation,
                               District Court Section

                               WILLIAM C. SILVIS
                               Assistant Director

                               /s/ T Benton York
                               T. BENTON YORK (U.S.D.C. CT phv10355)
                               Trial Attorney
                               U.S. Department of Justice, Civil Division
                               Office of Immigration Litigation – DCS



                                       16
Case 3:19-cv-01597-VLB Document 42 Filed 04/22/21 Page 17 of 17




                      P.O. Box 868, Ben Franklin Station
                      Washington, D.C. 20044
                      Tel: (202) 598-6073
                      Email: Thomas.B.York@usdoj.gov
                      Attorneys for Defendants




                              17
